Citation Nr: 1506951	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  11-08 849A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left foot disability. 

2.  Entitlement to service connection for residuals of a left orchiectomy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel
INTRODUCTION

The Veteran served on active duty from October 1966 to October 1970.
 
These matters come before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

The Veteran testified at a hearing conducted by the undersigned Acting Veterans Law Judge in January 2013.  During the hearing, the Veteran was aided by a Veterans Benefits Counselor as authorized under 38 C.F.R. § 20.701.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In November 2013, the Veteran appointed Disabled American Veterans as his representative.  

The Veteran's claims were remanded by the Board for additional development in March 2014.  The case is once again before the Board. 

In a May 2014 statement, the Veteran, through his representative, requested VA readjudicate a prior denial of service connection for erectile dysfunction pursuant to 38 C.F.R. § 3.156(b).  This issue has not been addressed by the Agency of Original Jurisdiction (AOJ), and is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for a left foot disability and residuals of a left orchiectomy.  Unfortunately, before the Board can adjudicate these claims on the merits, additional development is required.

Pursuant to the Board's March 2014 remand, the Veteran was afforded a VA examination to determine if there is a nexus between his active duty service and his left orchiectomy residuals.  In the May 2014 report, the VA examiner indicated that the Veteran's claims file was unavailable, but his VA treatment records had been reviewed.  The Board notes, however, that that the Veteran's VA treatment records have not been associated with his claims file and are therefore unavailable for review by the Board. 

Moreover, following the Board's March 2014 remand, the Veteran submitted two private medical opinions in support of his claims.  This evidence has not been considered by the AOJ and no waiver of initial consideration is of record.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran in order to have him identify the names and addresses of all health care providers who have treated him for the issues of left foot and residuals of left orchiectomy that are on appeal.  Attempt to obtain any identified records.  

Obtain and associate with the claims file VA treatment records (as noted by the May 2014 VA examiner).  All efforts to obtain such records should be documented in the claims folder.  

Notify the Veteran that he may submit evidence or treatment records to support his claim.

2.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record or not previously considered, to include the April 2014 and May 2014 private medical statements the Veteran submitted.   If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
PAUL SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


